Citation Nr: 0720989	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from February 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

FINDINGS OF FACT

1.  In July 1999, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  In a November 2003 communication, the veteran effectively 
requested that his PTSD claim be reopened. 

3.  Evidence received since the July 1999 RO decision does 
raise a reasonable possibility of substantiating the claim 
for entitlement to service connection for PTSD.

4.  The preponderance of the evidence shows that the veteran 
does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in March 2004, January 2007 and May 2007 
letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  The letters further addressed the 
information and evidence necessary to establish a disability 
rating and an effective date in the event that service 
connection is granted, but such notice was not provided until 
after the rating decision on appeal had been issued.  As 
such, notice was not timely as to these elements.  Moreover, 
the notice did not include information regarding what 
evidence is needed to substantiate new and material evidence 
claims; therefore, the notice was deficient as to content 
with respect to this element.  The Board notes that the 
veteran, however, has not been prejudiced from the timing 
error because the denial of the claim in this appeal renders 
moot any question as to the appropriate disability rating or 
effective date to be assigned.  Additionally, with respect to 
the content error regarding new and material evidence claims, 
the veteran has not been prejudiced because of this error in 
light of the reopening of the veteran's claim of entitlement 
to service connection for PTSD.  See Sanders, supra.; 
Simmons, supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, VA 
treatment records, and multiple VA examination reports.  As 
such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.



Analysis

New and Material Evidence Claim

In a July 1999 rating decision, the veteran's claim of 
entitlement to service connection for PTSD was denied.  This 
decision is final.  38 U.S.C.A. § 7105(c).  However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

A November 2003 written communication from the veteran was 
accepted as a request to reopen his claim to entitlement to 
PTSD.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the July 1999 rating 
decision included the veteran's service medical records and 
VA treatment records.  Apparently, the RO denied the claim 
because of lack of a verified in-service PTSD stressor.

Evidence received since the July 1999 rating decision 
includes a letter purporting to substantiate the veteran's 
alleged in-service stressor and several VA examination 
reports.  The Board finds this evidence is new and it is 
material because it addresses the existence of an in-service 
stressor.  As such, the Board finds that 
new and material evidence as contemplated by 38 C.F.R. 
§ 3.156(a) has been received by the RO and the veteran's 
claim of entitlement to service connection for PTSD has been 
reopened.  

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board notes that as an initial matter, it must be shown 
that the veteran has a current diagnosis of PTSD made in 
accordance with DSM-IV because service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, 
there are several medical reports of record which address the 
salient issue of whether or not the veteran has a current 
diagnosis of PTSD.

VA treatment records from 1998 and 1999 contain several 
references to PTSD.  A December 1998 treatment note shows 
that the veteran was upset over his wife being assigned a 
Vietnamese anesthesiologist and that he was in a deep 
depression over losing his job.  No psychiatric testing was 
done on the veteran, but the treatment note shows that the 
"assessment" was PTSD.  January 1999 VA treatment notes on 
two different dates show that the veteran reported being 
upset about his relationship with his wife and feeling that 
he could not trust her as well as being upset about a dying 
friend and continued problems with employment.  PTSD was 
noted as the assessment at both January 1999 mental health 
sessions.  Additionally, a February 1999 treatment note 
reveals that the veteran was troubled about his wife's 
incarceration and his impending move.  Once again, the 
assessment was PTSD.

A March 2004 VA examination report notes that for purposes of 
the examination, only the veteran's reported stressor of 
hitting two children with a truck should be considered a 
"verified" stressor.   The examination report shows that 
the examiner thoroughly reviewed the veteran's VA treatment 
records, including the treatment records regarding 
psychiatric counseling from the 1990s.  

The examiner noted that the veteran reported that he had 
problems with drinking, anger, and crowds and was 
hypervigilent.  The examiner also noted that the veteran 
reported feeling hot, short of breath and sweaty in crowds.  
The examiner stated that some of the symptoms that the 
veteran reported appeared to be more related to symptoms that 
were consistent with combat situations, such as feelings of 
paranoia and discomfort in crowded places and that such types 
of symptoms were not consistent with those that one would 
experience from having the type of accident that the veteran 
reported.  

On physical examination, the examiner noted that the veteran 
was fully oriented and appeared depressed but displayed 
little emotion even when describing his traumas.  He was well 
groomed and made good eye contact.  He denied hallucinations 
or delusions, but reported flashbacks and feelings of 
paranoia.  The veteran reported suicidal ideation but denied 
any homicidal intent.  

In his assessment, the examiner stated that the veteran did 
not appear to meet the diagnostic criteria of PTSD with 
respect to the single stressor of the car accident alleged 
during service.  The examiner noted that the veteran's 
alleged stressor was of insufficient severity to cause PTSD 
or any related disability.  The examiner acknowledged that 
the accident was very upsetting to the veteran and that the 
veteran felt guilt from it; however, the examiner stated that 
the full spectrum of the veteran's reported symptoms, 
including his "unreasonably severe psychological testing 
results" could not likely be caused by this type of 
incident, and appeared to be most consistent with a 
personality pathology.

The examiner also noted that the veteran's psychometric 
testing results were invalid because they were consistent 
with a person portraying themselves in an unrealistically 
negative manner.  The examiner observed that the veteran's 
responses to the test items appeared to be highly exaggerated 
compared to observations made during the examination as well 
as his reported symptoms from his medical records and as 
described by previous providers.  

The examiner summarized by stating that, based upon all of 
the available information, it did not appear that the veteran 
met the diagnostic criteria of PTSD related to his single 
stressor.  The examiner noted that the veteran may have a 
history of PTSD based upon previous diagnoses given by prior 
providers; however, these providers were basing their 
diagnosis on the full spectrum of the veteran's reported 
traumas from Vietnam, and not on the single incident of the 
veteran's involvement in the motor vehicle accident.  

A July 2005 VA examination report notes that the examiner 
attempted to elicit information from the veteran regarding 
his alleged PTSD stressor (the car accident in which the 
children were injured) and noted that the veteran described 
his alleged stressor in general terms and without showing 
particular emotion of any sort.  The examiner repeatedly 
asked the veteran if there were any other traumatic 
experiences from Vietnam and the veteran failed to identify 
any other incident with any specificity.  The examiner stated 
that an estimate of the overall level of traumatic stress 
exposure that the veteran experienced would have to be 
considered low.  The examiner observed that the veteran was 
in Vietnam, but specific combat-related or other types of 
stressful events from being in Vietnam could not be found.  
The examiner also noted that if the car accident did indeed 
happen, it would have been a significantly stressful event, 
depending on the veteran's response to it, which the examiner 
could not determine.  When asked what his response to the 
incident was, the veteran stated that he was upset but 
indicated that he just wanted to run and that it appeared to 
the examiner that the veteran was worried about whether he 
would be held responsible for the accident.

On mental status examination, the veteran was oriented with 
good communication.  He denied delusions or hallucinations, 
although he admitted to seeing ghosts in the past.  He did 
not appear to be making an attempt to deceive, but appeared 
to have difficulty presenting specifics.  The examiner noted 
that the veteran was given the Mississippi Scale for PTSD to 
get a general feel for where he might be on this instrument.  
The report reflects that the veteran scored in a range that 
could be suggestive of PTSD, but, in the examiner's opinion, 
it was very likely that the results were suggestive of some 
other mental disorder.  

The examiner noted that, in his opinion, it was not clear 
that the alleged stressor actually happened, but that if it 
did, although it could meet the stressor criterion, the 
veteran's stated response to it appeared to not have been one 
of horror or fright, as one might anticipate in an individual 
who would develop PTSD, but more one of culpability.  The 
examiner stated that if the stated stressor were verified, it 
would appear to meet the general category of an event which 
would potentially result in PTSD; however, the other aspect 
of criterion A for PTSD relates to the person's response to 
the event, and this does not appear to have been met. The 
examiner also noted that the symptoms that the veteran 
reported were very general and vague and that, in the 
examiner's opinion, the veteran did not appear to meet the 
symptom criteria specifically for PTSD.  The veteran was 
diagnosed with an anxiety disorder.  

In the integrated summary, the examiner stated that although 
the veteran's alleged stressor would meet the DSM-IV stressor 
criterion, the veteran's stated response to this event did 
not appear to meet the criterion.  In the examiner's opinion, 
the veteran's response was largely what would happen next and 
whether he would be held responsible, not a feeling of horror 
or similar reaction, as required to consider PTSD.  

The examiner also noted that in this case, the primary 
difficulty in diagnosing PTSD was the lack of clear and 
related symptoms exhibited by the veteran.  The examiner 
noted that the veteran did not report hyperarousal or 
avoidance symptoms sufficient to meet the criterion and 
reported only vague and general intrusive symptoms to the 
event.  Therefore, in the examiner's opinion, the veteran did 
not meet the criteria for a diagnosis of PTSD regardless of 
whether the reported stressor event occurred as described or 
not.   The examiner also noted that his conclusions were 
consistent with the conclusions of the examiner from the 
March 2004 VA examination

The claims file contains competent medical evidence that both 
supports and weighs against the diagnosis of PTSD.  The Court 
has held that the Board must determine how much weight is to 
be attached to each medical opinion of record.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board finds that the VA treatment records from 1998 and 
1999 which contain apparent diagnoses of PTSD are not highly 
probative for several reasons.  First and foremost, there is 
absolutely no evidence showing that the examiner conducted 
any psychiatric testing before arriving at a diagnosis of 
PTSD.  Additionally, there is no indication that the 
diagnosis of PTSD was based on any confirmed in-service 
stressor.  In fact, the treatment notes consistently refer to 
stressors related to the veteran's current employment 
problems and his relationship with his wife and do not even 
mention the motor vehicle accident in service which the 
veteran claims is his PTSD stressor.  Lastly, it does not 
appear that the examiner had access to the veteran's c-file 
when arriving at the diagnosis of PTSD.  

On the other hand, the Board finds the March 2004 and June 
2005 VA examination reports to be highly probative for 
several reasons.  First, it is clear in both cases that the 
examiners thoroughly reviewed the veteran's entire c-file, 
including the previous diagnoses of PTSD in the veteran's VA 
treatment records from 1998 and 1999.  The Board notes that 
the examiners provided a rationale for their opinion that the 
veteran did not meet the diagnostic criteria for a PTSD 
diagnosis in that they cited to the veteran's unreliable 
psychiatric testing results, the lack of current PTSD 
symptomatology, the lack of a response of horror or 
helplessness when he experienced his alleged in-service PTSD 
stressor, and the lack of emotion or distress when describing 
his alleged in-service PTSD stressor.  

In summary, the Board finds the medical opinions contained in 
the March 2004 and June 2005 VA examination reports highly 
probative as to the issue of whether or not the veteran 
suffers from PTSD because the opinions provided are based 
upon a detailed and historical review of the veteran's 
medical records and are supported by thorough rationales.  On 
the other hand, the Board finds the VA treatment records from 
1998 and 1999 to be less probative because none of them show 
that the examiners reviewed the veteran's claims file nor 
conducted any psychiatric testing prior to arriving at a 
diagnosis of PTSD.

As such, the more highly probative March 2004 and June 2005 
VA medical opinions which weigh against the veteran's claim 
for service connection for PTSD far outweigh the 1998 and 
1999 VA treatment records which weigh in favor of the 
veteran's claim.  As such, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not have a current diagnosis of PTSD.  As noted above, 
service connection cannot be established without a current 
disability.  Brammer, supra.  Therefore, service connection 
for PTSD is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the appeal is granted.  

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


